DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN-102953016-A), hereinafter Li.
	Regarding Claims 1-8 and 10, Li teaches a steel including the elements shown in Table 1.
Table 1
Element
Claim 1

Li
Citation
Relationship
C
0.4-0.55
Claim 2: 0.41-0.48
0.45-0.55
P. 1 Par. 7
Within 1, Overlapping 2
Mn
0.1-0.7
Claim 4: 0.1-0.5
0.2-1
P. 1 Par. 7
Overlapping 1 and 4
Si
0.05-0.35
Claim 3: 0.1-0.25
0.1-0.35
P. 1 Par. 7
Within 1, Overlapping 3
Mo
0.2-1
Claim 6: 0.5-1
0.1-0.8
P. 1 Par. 7
Overlapping 1 and 6
Al
0.2 or less

0.01-0.1
P. 1 Par. 7
Within
Cr
0.5 or less
Claim 5: 0-0.5
0.2-1
P. 1 Par. 7
Overlapping
Ni
2 or less
Claim 8: 1 or less
0.5-2
P. 1 Par. 7
Within 1, Overlapping 8
Cu
1 or less




Nb
0.1 or less
Claim 10: 0.005-0.02
0.01-0.08
P. 1 Par. 7
Within 1, Overlapping 10
Ti
0.001-0.1

0.001-0.06
P. 1 Par. 7
Within
V
0.2 or less





0.01 or less

0.0005-0.004
P. 1 Par. 7
Within
W
1 or less




Co
1 or less




Mn+Cr+Mo
0.4-2

0.5-2.8
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	It is noted that the optional elements Cu, V, W, and Co are not taught by Li which is within those elements being optionally present as claimed.
	Li further teaches the steel having a high hardness of 650HB (P. 1 Par. 6) which is within the claimed the steel composition has a Vicker hardness of ≥630 Hv10 since the HB test results in lower values than the Hv test on the same steel.
	It is additionally noted that the processing according to the instant specification P. 6 is providing the composition, heating above Ac3, quenching, and an optional tempering.
	Li further teaches the processing including heating to 1000-1300˚C, quenching, and tempering (P. 4 Par. 9) which is within the claimed heating above Ac3, quenching and optional tempering.
	Since Li teaches the claimed composition and the processing according to the specification as well as the goal of high hardness, a person having ordinary skill in the art would further expect the high hardness of 650HB or more according to Li to fall within the claimed vicker hardness of 630Hv10 or more.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichimiya et al. (JP-2012233252-A), hereinafter Ichimiya.
	Regarding Claims 1-8 and 10, Ichimiya teaches a steel including the elements shown in Table 2.
Table 2
Element
Claim 1

Ichimiya
Citation
Relationship
C
0.4-0.55
Claim 2: 0.41-0.48
0.35-0.55
P. 1 Par. 7
Overlapping 1, Encompassing 2
Mn
0.1-0.7
Claim 4: 0.1-0.5
0.4-1.5
P. 1 Par. 7
Overlapping 1 and 4
Si
0.05-0.35
Claim 3: 0.1-0.25
0.15-1
P. 1 Par. 7
Overlapping 1 and 3
Mo
0.2-1
Claim 6: 0.5-1
0.3-0.8
P. 1 Par. 7
Overlapping 1 and 6
Al
0.2 or less

0.01-0.06
P. 1 Par. 7
Within
Cr
0.5 or less
Claim 5: 0-0.5
0.1-1
P. 3 Par. 10
Overlapping
Ni
2 or less
Claim 8: 1 or less
0.1-1
P. 3 Par. 11
Within 1 and 8
Cu
1 or less

0.1-0.7
P. 3 Par. 9
Within
Nb
0.1 or less
Claim 10: 0.005-0.02
0.01-0.05
P. 3 Par. 7
Within 1, Overlapping 10
Ti
0.001-0.1

0.005-0.05
P. 3 Par. 8
Within
V
0.2 or less

0.01-1
P. 3 Par. 11
Overlapping
B
0.01 or less

0.0005-0.0035
P. 3 Par. 6
Within
W
1 or less




Co
1 or less




Mn+Cr+Mo
0.4-2

0.8-3.3
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	It is noted that the optional elements W and Co are not taught by Ichimiya which is within those elements being optionally present as claimed.
	Ichimiya further teaches the steel having a Vickers hardness of 450 or more (P. 2 Par. 4) which overlaps the claimed the steel composition has a Vicker hardness of ≥630 Hv10.
	It is additionally noted that the processing according to the instant specification P. 6 is providing the composition, heating above Ac3, quenching, and an optional tempering.
	Ichimiya further teaches the processing including heating to 850˚C, quenching, and tempering (P. 4 Par. 9) which is within the claimed heating above Ac3, quenching and optional tempering.
	Since Ichimiya teaches the claimed composition and the processing according to the specification as well as an overlapping hardness, a person having ordinary skill in the art would further 

Regarding Claim 9, Ichimiya teaches the claim elements as discussed above. As discussed above, Ichimiya teaches the composition as shown in Table 3.
Table 3
Element
Claim 9
Ichimiya
Citation
Relationship
Al
0.01-0.1
0.01-0.06
P. 1 Par. 7
Within
Ni
0.1 or less
0.1-1
P. 3 Par. 11
Overlapping
Cu
0.1 or less
0.1-0.7
P. 3 Par. 9
Overlapping
Nb
0.001-0.05
0.01-0.05
P. 3 Par. 7
Within
Ti
0.001-0.05
0.005-0.05
P. 3 Par. 8
Within
V
0.15 or less
0.01-1
P. 3 Par. 11
Overlapping
B
0-0.003
0.0005-0.0035
P. 3 Par. 6
Within
W
0.2 or less



Co
0.2 or less



P
0.02 or less
0.02 or less
P. 3 Par 2
Same
S
0.02 or less
0.012 or less
P. 3 Par. 3
Within
N
0.006 or less
0.0065 or less
P. 3 Par. 9
Overlapping
H
0.0002 or less



O
0.005 or less



Ca
0.01 or less



REM
0.1 or less





In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It is noted that the optional elements W, Co, H, O, Ca, and REM are not taught by Ichimiya which is within those elements being optionally present as claimed.



Response to Arguments
Applicant’s arguments, see P. 7, filed 11/29/2021, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736